DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKUYAMA JP 2007206373A.
Regarding claim 1, OKUYAMA discloses a screen privacy device, in at least figs.1-8, 10, 16 and 17 (figs.10 is the fourth embodiment which share the same structure as other embodiments, except the shape of the groove/opening 45A, and last paragraph of page 5 discloses the shape of the channel/opening can be different kinds of shapes), comprising: 

a polymer-dispersed liquid crystal (PDLC) compound (45) within the channels to selectively alter a viewing angle of an underlying display screen (2); and electrodes (16 and 17) disposed on opposite walls (see figs.10, 6, 4 and 1) of each of the channels to selectively apply a voltage potential across the PDLC compound within a corresponding channel (see figs.1 and 6).
Regarding claim 2, OKUYAMA discloses the angled walls are angled towards each other going away from a display screen (see at least figs.6, 16 and 17 discloses the shape of the channels can be formed to have the angled walls are angled towards each other going away from a display screen as well).
Regarding claim 3, OKUYAMA discloses the angled walls are angled away from each other going away from a display screen (see at least fig.6).
Regarding claim 4, OKUYAMA discloses the electrodes are disposed on the angled walls of the channels (see at least fig.4 and page 6 and lines 33-36, disclose the electrodes are disposed on the angled walls of the channels for the purpose of reducing power consumption).
Regarding claim 5, OKUYAMA discloses the electrodes are disposed on parallel walls of the channels, which parallel walls join the angled walls (see figs.10, 1 and 6).
Regarding claim 6, OKUYAMA discloses when a voltage is not applied to the PDLC compound, liquid crystals in the PDLC compound are not aligned with one another (see figs.1A and 6A).
Regarding claim 7, OKUYAMA discloses when a voltage is applied to the PDLC compound, liquid crystals in the PDLC compound are aligned with one another (see figs.1B and 6B).
Regarding claim 8, OKUYAMA discloses a method, in at least figs.1-8, 10, 16 and 17 (figs.10 is the fourth embodiment which share the same structure as other embodiments, except the shape of the groove/opening 45A, and last paragraph of page 5 discloses the shape of the channel/opening can be different kinds of shapes), comprising: 
forming angled channels (45A) in a substrate (44, see fig.10)(see figs.10,6 and 1); 
forming a first electrode (17) on a first wall of each channel (see fig.10, 6, 4 and 1); 
forming a second electrode (16) on a second wall of each channel (see fig.10, 6, 4 and 1), which second wall is opposite the first wall (see fig.10, 6, 4 and 1); 
filling each channel with a polymer-dispersed liquid crystal (PDLC) compound (45)(see fig.10, 6, 4 and 1); and encapsulating the PDLC-filled channels (see figs.10D and 4).
Regarding claim 9, OKUYAMA discloses forming the first electrode on the first wall comprises depositing an electrode film on a first angled wall of each channel (see at least figs.4 and 6); and forming the second electrode on the second wall comprises depositing an electrode film on a second angled wall of each channel (see at least fig.4 and page 6 and lines 33-36, disclose the electrodes are disposed on the angled walls of the channels for the purpose of reducing power consumption).
Regarding claim 10, OKUYAMA discloses forming the first electrode onto the first angled wall of each channel comprises: rotating the substrate until the first angled wall is parallel to ground; and depositing the electrode film on the first angled wall of each channel; and forming the second electrode onto the second angled wall of each channel comprises: rotating the substrate until the second angled wall is parallel to ground; and depositing the electrode film on the second angled wall of each channel (see at least fig.4 and page 6 and lines 33-36, disclose the electrodes are disposed on the angled walls of the channels for the purpose of reducing power consumption).
Regarding claim 11, OKUYAMA discloses forming the first electrode on the first wall comprises depositing an electrode film (17) on a first parallel wall of each channel; the second wall is on a separate substrate (12); and encapsulating the PDLC-filled channels comprises attaching the substrate to the separate substrate (see fig.10D).
Regarding claim 12, OKUYAMA discloses removing the electrode film from attachment points between the substrate and the separate substrate (see fig.10D discloses the electrode film is not formed between the substrate and the separate substrate).
Regarding claim 13, OKUYAMA discloses a display device, in at least figs.1-8, 10, 16 and 17 (figs.10 is the fourth embodiment which share the same structure as other embodiments, except the shape of the groove/opening 45A, and last paragraph of page 5 discloses the shape of the channel/opening can be different kinds of shapes), comprising: 
a screen (2, LCD) to generate a visual output (LCD); and 

a polymer-dispersed liquid crystal (PDLC) compound (45) within the channels to selectively alter a viewing angle of the screen; and 
a pair of electrodes (16 and 17) disposed on opposites walls (see figs.10, 6, 4 and 1) of each of the channels to selectively apply a voltage potential across the PDLC compound within a corresponding channel; and 
a controller (19 or switching means) to pass a voltage to the pair of electrodes to selectively switch the PDLC compound between a first mode and a second mode (see figs.1 and 6 show two different modes).
Regarding claim 14, OKUYAMA discloses the channels are trapezoidal with a shorter wall of parallel walls adjacent the screen (see at least fig.6).
Regarding claim 15, OKUYAMA discloses the channels are trapezoidal with a longer wall of parallel walls adjacent the screen (see at least figs.6, 16 and 17 discloses the shape of the channels can be formed to have the channels are trapezoidal with a longer wall of parallel walls adjacent the screen).

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwartz US 20140232960 (at least figs.4 and 5) or Schwartz US 20140226093 (at least figs.4 and 5) can be primary reference as well.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871